Name: 89/549/EEC: Council Decision of 5 April 1989 concerning the conclusion of the Agreement in the form of Agreed Minutes between the European Economic Community and the Kingdom of Sweden on apples and pears negotiated under Article XXVIII of the General Agreement on Tariffs and Trade
 Type: Decision
 Subject Matter: European construction;  plant product;  tariff policy;  international trade;  Europe
 Date Published: 1989-10-17

 Avis juridique important|31989D054989/549/EEC: Council Decision of 5 April 1989 concerning the conclusion of the Agreement in the form of Agreed Minutes between the European Economic Community and the Kingdom of Sweden on apples and pears negotiated under Article XXVIII of the General Agreement on Tariffs and Trade Official Journal L 299 , 17/10/1989 P. 0001 - 0001COUNCIL DECISION of 5 April 1989 concerning the conclusion of the Agreement in the form of Agreed Minutes between the European Economic Community and the Kingdom of Sweden on apples and pears negotiated under Article XXVIII of the General Agreement on Tariffs and Trade (89/549/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Kingdom of Sweden, in accordance with Article XXVIII of the General Agreement on Tariffs and Trade (GATT), made known its intention to withdraw the tariff concessions for apples and pears, of which the Community is the main supplier; Whereas the Commission opened negotiations with the Kingdom of Sweden under Article XXVIII of the GATT; whereas it reached a satisfactory agreement with that country, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of Agreed Minutes between the European Economic Community and the Kingdom of Sweden on apples and pears, negotiated under Article XXVIII of the GATT, is hereby approved on behalf of the Community. The text of the agreement is attached to this Decision. Article 2 The President of the Council shall notify the Kingdom of Sweden of the approval laid down by the Agreement. Done at Luxembourg, 5 April 1989. For the Council The President M. CHAVES GONZALEZ ANNEX CONDITIONS FOR THE EXERCISE OF FISHING ACTIVITIES BY COMMUNITY VESSELS IN EQUATORIAL GUINEA'S FISHING ZONE A. Licence application and issuing formalities The procedure for applications for, and issue of, the licences enabling vessels flying the flags of the Member States of the Community to fish in Equatorial Guinea's fishing zone shall be as follows: The relevant Community authorities shall present to the Ministry of Water, Forestry and Reafforestation of the Republic of Equatorial Guinea, via the authorities of the Commission of the European Communities in Equatorial Guinea, an application for each vessel that is to be used for fishing under the Agreement, at least 30 days before the date of commencement of the period of validity requested. The applications shall be made on the forms provided for that purpose by the competent authorities of the Republic of Equatorial Guinea, a specimen of which is attached hereto (Annex 1). Each licence application shall be accompanied by proof of payment of the fee for the period of the licence's validity. Payment shall be made into the account referred to in Article 2 of the Protocol. Fees shall include all national and local charges except those for the performance of services. Once signed, the licences shall be issued by the Equatorial Guinea authorities to the shipowners or their representatives via the authorities of the Commission of the European Communities in Equatorial Guinea within 15 working days of the date on which the proof of payment is received. Licences shall be issued for a specific vessel and shall not be transferable. However, at the request of the European Economic Community, and where force majeur is proven, a vessel's licence shall be replaced by a new licence for another vessel whose features are similar to those of the first vessel. The owner of the first vessel shall return the cancelled licence to the Ministry of Water, Forestry and Reafforestation of the Republic of Equatorial Guinea via the authorities of the Commission of the European Communities. The new licence shall indicate: - the date of issue, - the fact that the licence cancels and replaces that granted to the previous vessel. The licence must be held on board at all times. 1. Provisions applicable to trawlers (a) The licences for trawlers shall be issued for a year, six months or three months. They shall be renewable. (b) The fees for annual licences shall be as follows: ECU 90 per grt per year for fin fish trawlers, ECU 100 per grt per year for shrimp trawlers. (c) The fees for half-year licences shall be as follows: ECU 55 per grt per half-yearly period for fin fish trawlers, ECU 60 per grt per half-yearly period for shrimp trawlers. (d) The fees for quarterly licences shall be set as follows: ECU 30 per grt per quarterly period for fin fish trawlers, ECU 35 per grt per quarterly period for shrimp trawlers. 2. Provisions applicable to tuna vessels and surface longliners (a) The fees shall be ECU 20 per tonne caught within Equatorial Guinea's fishing zone. (b) Licences for tuna vessels shall be issued following payment to the Ministry of Water, Forestry and Reafforestation of a lump sum of ECU 1 000 a year for each tuna seiner and ECU 200 a year for each pole-and-line tuna vessel and surface longliner, equivalent to the fees for: - 50 tonnes of tuna caught per year in the case of seiners, - 10 tonnes caught per year in the case of pole-and-line tuna vessels and surface longliners. The final statement of the fees due for the fishing period shall be drawn up by the Commission of the European Communities at the end of each calendar year on the basis of the catch statements made by each shipowner and confirmed by the scientific institutes responsible for verifying catch data (Orstom and IEO - Spanish Institute of Oceanography). The statement shall be forwarded simultaneously to the Equatorial Guinea authorities and to the shipowners. Any additional payment due shall be made by the shipowners to the Ministry of Water, Forestry and Reafforestation of Equatorial Guinea by 30 May of the following year at the latest, in accordance with the procedure for payment set out in Article 2 of the Protocol. However, if the amount of the final statement is lower than the abovementioned amount, the resulting balance shall not be reimbursable. B. Statement of catch For all vessels authorized to fish in Equatorial Guinea's waters under the Agreement, a statement of their catch must be provided to the Ministry of Water, Forestry and Reafforestation, with a copy to the Commission authorities in Equatorial Guinea, in accordance with the procedures set out below: - for trawlers a statement shall be made out according to the specimen annexed hereto (Annex 2). The statements shall be communicated after each tide, - for tuna seiners, pole-and-line tuna vessels and surface longliners a fishing log shall be kept, in accordance with Annex 3 (in English), for each fishing period spent in Equatorial Guinea's fishing zone. The form must be completed legibly and be signed by the master of the vessel and sent, within 45 days of the end of the fishing voyage spent in the Equatorial Guinea fishing zone, to the Ministry of Water, Forestry and Reafforestation via the authorities of the Commission of the European Communities in Equatorial Guinea. Should this provision not be adhered to, the Government of Equatorial Guinea reserves the right to suspend the licence of the offending vessel until the formality has been complied with and to apply the penalties laid down under fisheries law No 2/1987 of 16 February 1987. C. Landing of catch Trawlers authorized to fish in the Equatorial Guinea zone shall, after each tide, make a contribution to fish supplies for the local population by landing, on an annual basis: - fin fish trawlers: 7 000 kg of fish per vessel, - shrimp trawlers: 5 000 kg of fish per vessel, at a price set by the Ministry of Water, Forestry and Reafforestation by mutual agreement with the shipowner on the basis of local market prices. Landings may be made individually or collectively at the ports of Malabo, Bata or Luba. Any failure to comply with the obligation to land catches shall render the offender liable to the following sanctions applied by the Equatorial Guinea authorities: - fine of ECU 1 000 per tonne not landed, and - withdrawal and non-renewal of the licence of the vessel concerned or another vessel belonging to the same shipowner. D. Signing on of seamen 1. Trawler owners who have been issued fishing licences under the Agreement shall contribute to the on-the-job vocational training of Equatorial Guinea nationals, subject to the conditions and limits set out below: - two seamen/fishermen on vessels of up to 300 grt, - three seamen/fishermen on vessels of more than 300 grt. 2. The wages of these fishermen, to be borne by the shipowners, shall be fixed by mutual agreement between the shipowners and the Equatorial Guinea authorities. Should the fishermen not be signed on, the shipowners shall be obliged to pay a lump sum equivalent to 30 % of the seamen's wages. This sum will be used for the training of fishermen in Equatorial Guinea and is to be paid into an account specified by the Equatorial Guinea authorities. E. Taking on board of observers Each trawler may be obliged to take on board an observer designated by the Ministry of Water, Forestry and Reafforestation. In that case, the observer shall be included in the number of fishermen to be signed on established in point D. The observer shall be offered every facility needed to carry out his duties. The presence and work of this observer must not interrupt or prejudice fishing operations. The salary and the social contributions of the observer shall be borne by the Government of Equatorial Guinea. F. Inspection and monitoring Any Community vessel fishing in Equatorial Guinea's fishing zone shall allow on board any official of Equatorial Guinea responsible for inspection and monitoring and shall assist him in the accomplishment of his duties. The official must not remain on board any longer than is necessary for the verification of catches by random checks and for any other inspection relating to fishing activities. G. Fishing zones The vessels referred to in Article 1 of the Protocol shall be authorized to fish in waters beyond four nautical miles from the base lines. H. Meshes authorized The minimum mesh size authorized for the trawl body (mesh fully extended) shall be: (a) 60 mm for fin fish vessels catching less than 30 % shrimps; (b) 25 mm for shrimp vessels catching more than 30 % shrimps. Outrigger fishing shall be authorized. I. Entering and leaving the zone All Community vessels fishing under the Agreement in the Equatorial Guinea zone shall communicate to the radio station indicated on the licence the date and time and their position when entering and leaving the Equatorial Guinea fishing zone. J. Procedure in case of boarding 1. The authorities of the Commission of the European Communities in Equatorial Guinea shall be notified within two working days of any boarding within the Equatorial Guinea exclusive economic zone of a fishing vessel flying the flag of a Member State of the Community and holding a valid licence granted under the Agreement. The authorities shall at the same time receive a brief report of the circumstances and reasons leading to the boarding. 2. Before any measures regarding the master or the crew of the vessel or any action regarding the cargo and equipment of the vessel are considered, other than those to safeguard evidence relating to the presumed infringement, a consultation meeting shall be held, within one working day from the receipt of the abovementioned information, between the authorities of the Commission of the European Communities in Equatorial Guinea, the Fisheries Department and the inspection authorities, possibly attended by a representative of the Member State concerned. At the meeting, the parties shall exchange any relevant documentation or information helping to clarify the circumstances of the established facts. The shipowner or his representative shall be informed of the outcome of the meeting and of any measures resulting from the boarding. 3. Before any judicial procedure, an attempt shall be made to resolve the presumed infringement through a compromise procedure. This procedure shall end no later than three working days after the boarding. 4. Should the case not be settled by means of compromise, and therefore be brought before a competent Equatorial Guinea judicial body, a reasonable bank security shall be fixed by the competent authority within two working days, following the conclusion of the compromise procedure, pending the judicial decision. The bank security shall be released by the competent authority once the master of the vessel concerned has been acquitted by the judicial decision. 5. The vessel and its crew shall be released either: - at the end of the consultation meeting, if the established facts permit, or - on receipt of payment of a fine (compromise procedure), or - once a bank security is deposited (judicial procedure). 6. Should one of the parties consider that there is a problem in the application of the abovementioned procedure, it may request urgent consultations under Article 8 of the Agreement. Annex 1 REPUBLIC OF EQUATORIAL GUINEA APPLICATION FOR A FISHING LICENCE 1. Valid from: . to . 2. Name of vessel: . 3. Name of shipowner: . 4. Port and registration number: . 5. Type of fishing: . 6. Authorized mesh size: . 7. Length of vessel: . 8. Width of vessel: . 9. Gross registered tonnage: . 10. Hold capacity: . 11. Engine rating: . 12. Type of construction: . 13. Usual number of seamen aboard: . 14. Radio/electrical equipment: . 15. Master's name: . The above information is the sole responsibility of the shipowner or his representative. Date of application: . Annex 2 INFORMATION ON CATCHES RESULTING FROM INDUSTRIAL FISHING (Article 42 of the Fisheries Law) 1. Name and registration number of vessel: . 2. Nationality: . Type of vessel: 3. Type of vessel: . (i. e. for fresh fish, tuna, etc.) 4. Master's name: . 5. Fishing licence issued by: . valid for the period: . 6. Type of fishing: . 7. Date of leaving port: . Date of entering port: . 8. Catches: . Date Fishing zone Species caught ( ¹) Tonnage Port of landing ( ¹) For each species give the scientific and the commercial name and the method of conservation (chilled, refrigerated, frozen) or, if the product is processed, the form of commercial presentation. I, the undersigned ............................................................................................................, Master of the vessel cited above, or his representative, hereby declare that the information given above is correct, as witnessed by the observer of the Government. The Observer of the Government The Master Witnessed by The Observer of the Government Signed The Master Annex 3